Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-18-00589-CV

                                     Margarita MALDONADO,
                                             Appellant

                                                 v.

                             Trenton FRANKLIN and Karina Franklin,
                                          Appellees

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-24167
                         Honorable Rosemarie Alvarado, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: February 6, 2019

REVERSED, INJUNCTION DISSOLVED, REMANDED

           Appellees Trenton and Karina Franklin sued Appellant Margarita Maldonado.            The

Franklins alleged Maldonado’s actions pertaining to the Franklins’ care for their dog were tortious,

and they sought temporary injunctive relief against Maldonado. The trial court granted the

injunction, and Maldonado appeals. Because the order does not comply with Texas Rule of Civil

Procedure 683’s requirements, the order is void. We reverse the trial court’s order granting the

temporary injunction, dissolve the injunction, and remand this cause to the trial court.
                                                                                       04-18-00589-CV


                                           BACKGROUND

       After the Franklins moved into the home behind hers, Margarita Maldonado began

complaining to the Franklins and others about how the Franklins were caring for their dog.

Maldonado called Animal Control Services repeatedly to complain about the dog’s care. ACS

responded to each call and checked on the dog; each time ACS found the dog in good health and

the Franklins in compliance with city ordinances regarding the dog’s care. Maldonado also

expressed her concerns for the dog’s care in social media posts, verbal confrontations with the

Franklins, and picketing in front of the Franklins’ home.

       The Franklins sued Maldonado for slander, intrusion on seclusion, and intentional

infliction of emotional distress. Pending trial, they sought a temporary injunction to prevent

Maldonado from communicating with them, posting references about them, taking pictures or

videos of them, their minor children, or their home.

       The trial court granted the temporary injunction, and Maldonado appeals.

                                       STANDARD OF REVIEW

       “We review a trial court’s order granting a temporary injunction for clear abuse of

discretion.” Henry v. Cox, 520 S.W.3d 28, 33 (Tex. 2017); see Butnaru v. Ford Motor Co., 84
S.W.3d 198, 204 (Tex. 2002) (same). “A trial court abuses its discretion by issuing a temporary

injunction order that does not comply with the requirements of [R]ule 683.” Indep. Capital Mgmt.,

L.L.C. v. Collins, 261 S.W.3d 792, 795 (Tex. App.—Dallas 2008, no pet.); accord Kotz v. Imperial

Capital Bank, 319 S.W.3d 54, 57 (Tex. App.—San Antonio 2010, no pet.).

                                FORM OF TEMPORARY INJUNCTION

       Rule 683 governs the form and scope of an injunction; it requires, inter alia, that an “order

granting an injunction . . . shall set forth the reasons for its issuance; shall be specific in terms.”

TEX. R. CIV. P. 683; accord Kotz, 319 S.W.3d at 56. “[T]he order [must] set forth the reasons why


                                                 -2-
                                                                                         04-18-00589-CV


the court deems it proper to issue the [injunction] to prevent injury to the applicant in the interim;

that is, the reasons why the court believes the applicant’s probable right will be endangered if the

[injunction] does not issue.” Kotz, 319 S.W.3d at 56 (quoting Transp. Co. of Tex. v. Robertson

Transps., Inc., 261 S.W.2d 549, 553 (Tex. 1953)); accord State v. Cook United, Inc., 464 S.W.2d
105, 106 (Tex. 1971) (citing Robertson Transps., 261 S.W.2d at 553) (“[I]t is necessary to give

the reasons why injury will be suffered if the interlocutory relief is not ordered.”).

       “[W]hen setting forth its reasons, the trial court must set forth specific reasons, and not

merely make conclusory statements.” Tuma v. Kerr Cty., 336 S.W.3d 277, 279 (Tex. App.—San

Antonio 2010, no pet.) (citing Kotz, 319 S.W.3d at 56 (“The trial court must set forth specific

reasons, not merely conclusory statements, in the order granting temporary injunctive relief.”)).

“Merely stating that a party ‘will suffer irreparable harm’ or ‘has no adequate remedy at law’ does

not meet the Rule 683 requirement for specificity.” AutoNation, Inc. v. Hatfield, 186 S.W.3d 576,

581 (Tex. App.—Houston [14th Dist.] 2005, no pet.); see Cook United, 464 S.W.2d at 106.

       “[A]n order granting a temporary injunction that does not meet [Rule 683’s requirements]

is subject to being declared void and dissolved.” Qwest Commc’ns Corp. v. AT & T Corp., 24
S.W.3d 334, 337 (Tex. 2000); accord Tuma, 336 S.W.3d at 280; Kotz, 319 S.W.3d at 56.

                                            DISCUSSION

       The only part of the trial court’s order that provides a reason for granting the injunction

states as follows:

       The Court finds that the Plaintiffs have a probable right of recovery in this cause
       and that a temporary injunction is warranted and necessary to prevent irreparable
       harm, for which the Plaintiffs have no adequate remedy at law.

Contrary to Rule 683’s requirements, the order does not specifically state the reasons for granting

the injunction. Contra TEX. R. CIV. P. 683 (requiring specificity); Tuma, 336 S.W.3d at 279

(rejecting mere conclusory statements and noting that “the trial court’s amended temporary


                                                 -3-
                                                                                    04-18-00589-CV


injunction sets forth no reasons at all why injury will result in the absence of a temporary

injunction” and is thus void); Kotz, 319 S.W.3d at 56 (same).

       The order’s conclusory statements, unsupported by any facts, that the “injunction is

warranted and necessary to prevent irreparable harm” and that the Franklins “have no adequate

remedy at law” do not meet Rule 683’s requirements for specificity. See Tuma, 336 S.W.3d at

279; Kotz, 319 S.W.3d at 56; Hatfield, 186 S.W.3d at 581.

       The order fails to state, with specificity, the reasons why the Franklins would suffer

irreparable injury if the injunction did not issue; it does not meet Rule 683’s requirements. See

Cook United, 464 S.W.2d at 106; Tuma, 336 S.W.3d at 279; Kotz, 319 S.W.3d at 56; Hatfield, 186
S.W.3d at 581. The order is void. See Qwest Commc’ns, 24 S.W.3d at 337 (“[A]n order granting

a temporary injunction that does not meet [Rule 683’s requirements] is subject to being declared

void and dissolved.”); Tuma, 336 S.W.3d at 280; Kotz, 319 S.W.3d at 57.

       Because the order is void and we will dissolve the injunction, we need not address

Maldonado’s other issues attacking the order. See TEX. R. APP. P. 47.1; Kotz, 319 S.W.3d at 58.

                                           CONCLUSION

       The trial court’s order does not state with specificity the reasons why the Franklins would

suffer irreparable harm if the injunction did not issue; the order does not comply with Texas Civil

Procedure Rule 683’s requirements for specificity. Thus, the order is void.

       We reverse the trial court’s order granting the injunction, dissolve the temporary

injunction, and remand this cause to the trial court.

                                                  Patricia O. Alvarez, Justice




                                                -4-